

 S534 ENR: Protecting Young Victims from Sexual Abuse and Safe Sport Authorization Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 534IN THE SENATE OF THE UNITED
		  STATESAN ACTTo prevent the sexual abuse of minors and amateur athletes by requiring the prompt reporting
 of sexual abuse to law enforcement authorities, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Protecting Young Victims from Sexual Abuse and Safe Sport Authorization Act of 2017.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Protecting young victims from sexual abuseSec. 101. Required reporting of child and sexual abuse.Sec. 102. Civil remedy for personal injuries.TITLE II—United States Center for Safe Sport authorizationSec. 201. Expansion of the purposes of the corporation.Sec. 202. Designation of the United States Center for Safe Sport.Sec. 203. Additional requirements for granting sanctions for amateur athletic competitions.Sec. 204. General requirements for youth-serving amateur sports organizations.IProtecting young victims from sexual abuse101.Required reporting of child and sexual abuse(a)Reporting requirementSection 226 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20341) is amended—(1)in subsection (a)—(A)by striking A person who and inserting the following:(1)Covered professionalsA person who; and(B)by adding at the end the following:(2)Covered individualsA covered individual who learns of facts that give reason to suspect that a child has suffered an incident of child abuse, including sexual abuse, shall as soon as possible make a report of the suspected abuse to the agency designated by the Attorney General under subsection (d).; (2)in subsection (b), in the matter preceding paragraph (1), by striking subsection (a) and inserting subsection (a)(1);(3)in subsection (c)—(A)in paragraph (7), by striking and at the end;(B)in paragraph (8), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(9)the term covered individual means an adult who is authorized, by a national governing body, a member of a national governing body, or an amateur sports organization that participates in interstate or international amateur athletic competition, to interact with a minor or amateur athlete at an amateur sports organization facility or at any event sanctioned by a national governing body, a member of a national governing body, or such an amateur sports organization;(10)the term event includes travel, lodging, practice, competition, and health or medical treatment;(11)the terms amateur athlete, amateur athletic competition, amateur sports organization, international amateur athletic competition, and national governing body have the meanings given the terms in section 220501(b) of title 36, United States Code; and(12)the term as soon as possible means within a 24-hour period.;(4)in subsection (d), in the first sentence, by inserting and for all covered individuals after reside;(5)in subsection (f), in the first sentence—(A)by striking and on all and inserting on all; and(B)by inserting and for all covered individuals, after lands,;(6)in subsection (h), by inserting and all covered individuals, after facilities,; and(7)by adding at the end the following:(i)Rule of constructionNothing in this section shall be construed to require a victim of child abuse to self-report the abuse..(b)Penalty for failure To reportSection 2258 of title 18, United States Code, is amended by inserting or a covered individual as described in subsection (a)(2) of such section 226 who, after facility,.102.Civil remedy for personal injuriesSection 2255 of title 18, United States Code, is amended—(1)by striking subsection (a) and inserting the following:(a)In generalAny person who, while a minor, was a victim of a violation of section 1589, 1590, 1591, 2241(c), 2242, 2243, 2251, 2251A, 2252, 2252A, 2260, 2421, 2422, or 2423 of this title and who suffers personal injury as a result of such violation, regardless of whether the injury occurred while such person was a minor, may sue in any appropriate United States District Court and shall recover the actual damages such person sustains or liquidated damages in the amount of $150,000, and the cost of the action, including reasonable attorney’s fees and other litigation costs reasonably incurred. The court may also award punitive damages and such other preliminary and equitable relief as the court determines to be appropriate.; (2)in subsection (b), by striking filed within and all that follows through the end and inserting the following:filed—(1)not later than 10 years after the date on which the plaintiff reasonably discovers the later of—(A)the violation that forms the basis for the claim; or(B)the injury that forms the basis for the claim; or(2)not later than 10 years after the date on which the victim reaches 18 years of age.; and(3)by adding at the end the following:(c)Venue; Service of process(1)VenueAny action brought under subsection (a) may be brought in the district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28.(2)Service of processIn an action brought under subsection (a), process may be served in any district in which the defendant—(A)is an inhabitant; or(B)may be found..IIUnited States Center for Safe Sport authorization201.Expansion of the purposes of the corporationSection 220503 of title 36, United States Code, is amended—(1)in paragraph (13), by striking ; and and inserting a semicolon;(2)in paragraph (14), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(15)to promote a safe environment in sports that is free from abuse, including emotional, physical, and sexual abuse, of any amateur athlete.. 202.Designation of the United States Center for Safe Sport(a)In generalChapter 2205 of title 36, United States Code, is amended by adding at the end the following:IIIUnited States Center for Safe Sport220541.Designation of United States Center for Safe Sport(a)In generalThe United States Center for Safe Sport shall—(1)serve as the independent national safe sport organization and be recognized worldwide as the independent national safe sport organization for the United States;(2)exercise jurisdiction over the corporation, each national governing body, and each paralympic sports organization with regard to safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse, in sports;(3)maintain an office for education and outreach that shall develop training, oversight practices, policies, and procedures to prevent the abuse, including emotional, physical, and sexual abuse, of amateur athletes participating in amateur athletic activities through national governing bodies and paralympic sports organizations;(4)maintain an office for response and resolution that shall establish mechanisms that allow for the reporting, investigation, and resolution, pursuant to subsection (c), of alleged sexual abuse in violation of the Center's policies and procedures; and(5)ensure that the mechanisms under paragraph (4) provide fair notice and an opportunity to be heard and protect the privacy and safety of complainants.(b)Policies and proceduresThe policies and procedures developed under subsection (a)(3) shall apply as though they were incorporated in and made a part of section 220524 of this title.(c)Binding arbitration(1)In generalThe Center may, in its discretion, utilize a neutral arbitration body and develop policies and procedures to resolve allegations of sexual abuse within its jurisdiction to determine the opportunity of any amateur athlete, coach, trainer, manager, administrator, or official, who is the subject of such an allegation, to participate in amateur athletic competition.(2)Preservation of rightsNothing in this section shall be construed as altering, superseding, or otherwise affecting the right of an individual within the Center’s jurisdiction to pursue civil remedies through the courts for personal injuries arising from abuse in violation of the Center’s policies and procedures, nor shall the Center condition the participation of any such individual in a proceeding described in paragraph (1) upon an agreement not to pursue such civil remedies.(d)Limitation on liability(1)In generalExcept as provided in paragraph (2), an applicable entity shall not be liable for damages in any civil action for defamation, libel, slander, or damage to reputation arising out of any action or communication, if the action arises from the execution of the responsibilities or functions described in this section, section 220542, or section 220543.(2)ExceptionParagraph (1) shall not apply in any action in which an applicable entity acted with actual malice, or provided information or took action not pursuant to this section, section 220542, or section 220543.(3)Definition of applicable entityIn this subsection, the term applicable entity means—(A)the Center;(B)a national governing body;(C)a paralympic sports organization;(D)an amateur sports organization or other person sanctioned by a national governing body under section 220525;(E)an amateur sports organization reporting under section 220530;(F)any officer, employee, agent, or member of an entity described in subparagraph (A), (B), (C), (D), or (E); and(G)any individual participating in a proceeding pursuant to this section.220542.Additional duties.(a)In generalThe Center shall—(1)develop training, oversight practices, policies, and procedures for implementation by a national governing body or paralympic sports organization to prevent the abuse, including emotional, physical, and sexual abuse, of any amateur athlete; and(2)include in the policies and procedures developed under section 220541(a)(3)—(A)a requirement that all adult members of a national governing body, a paralympic sports organization, or a facility under the jurisdiction of a national governing body or paralympic sports organization, and all adults authorized by such members to interact with an amateur athlete, report immediately any allegation of child abuse of an amateur athlete who is a minor to—(i)the Center, whenever such members or adults learn of facts leading them to suspect reasonably that an amateur athlete who is a minor has suffered an incident of child abuse; and(ii)law enforcement consistent with section 226 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20341);(B)a mechanism, approved by a trained expert on child abuse, that allows a complainant to report easily an incident of child abuse to the Center, a national governing body, law enforcement authorities, or other appropriate authorities;(C)reasonable procedures to limit one-on-one interactions between an amateur athlete who is a minor and an adult (who is not the minor’s legal guardian) at a facility under the jurisdiction of a national governing body or paralympic sports organization without being in an observable and interruptible distance from another adult, except under emergency circumstances;(D)procedures to prohibit retaliation, by any national governing body or paralympic sports organization, against any individual who makes a report under subparagraph (A) or subparagraph (B);(E)oversight procedures, including regular and random audits conducted by subject matter experts unaffiliated with, and independent of, a national governing body or a paralympic sports organization of each national governing body and paralympic sports organization to ensure that policies and procedures developed under that section are followed correctly and that consistent training is offered and given to all adult members who are in regular contact with amateur athletes who are minors, and subject to parental consent, to members who are minors, regarding prevention of child abuse; and(F)a mechanism by which a national governing body or paralympic sports organization can—(i)share confidentially a report of suspected child abuse of an amateur athlete who is a minor by a member of a national governing body or paralympic sports organization, or an adult authorized by a national governing body, paralympic sports organization, or an amateur sports organization to interact with an amateur athlete who is a minor, with the Center, which in turn, may share with relevant national governing bodies, paralympic sports organizations, and other entities; and(ii)withhold providing to an adult who is the subject of an allegation of child abuse authority to interact with an amateur athlete who is a minor until the resolution of such allegation.(b)Rule of constructionNothing in this section shall be construed to limit the ability of a national governing body or paralympic sports organization to impose an interim measure to prevent an individual who is the subject of an allegation of sexual abuse from interacting with an amateur athlete prior to the Center exercising its jurisdiction over a matter.220543.Records, audits, and reports(a)RecordsThe Center shall keep correct and complete records of account.(b)ReportThe Center shall submit an annual report to Congress, including—(1)an audit conducted and submitted in accordance with section 10101; and(2)a description of the activities of the Center..(b)Conforming amendmentSection 220501(b) of title 36, United States Code, is amended—(1)by redesignating paragraphs (4) through (8) as paragraphs (6) through (10), respectively; and(2)by inserting after paragraph (3), the following:(4)Center means the United States Center for Safe Sport designated under section 220541.(5)child abuse has the meaning given the term in section 212 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20302)..(c)Technical amendmentThe table of contents of chapter 2205 of title 36, United States Code, is amended by adding at the end the following:Subchapter III—United States Center for Safe Sport220541. Designation of United States Center for Safe Sport.220542. Additional duties.220543. Records, audits, and reports..203.Additional requirements for granting sanctions for amateur athletic competitionsSection 220525(b)(4) is amended—(1)in subparagraph (E), by striking ; and and inserting a semicolon;(2)in subparagraph (F), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(G)the amateur sports organization or person requesting sanction from a national governing body will implement and abide by the policies and procedures to prevent the abuse, including emotional, physical, and child abuse, of amateur athletes participating in amateur athletic activities applicable to such national governing body.. 204.General requirements for youth-serving amateur sports organizations(a)In generalSubchapter II of chapter 2205 of title 36, United States Code, is amended by adding at the end the following:220530.Other amateur sports organizations(a)In generalAn applicable amateur sports organization shall—(1)comply with the reporting requirements of section 226 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20341);(2)establish reasonable procedures to limit one-on-one interactions between an amateur athlete who is a minor and an adult (who is not the minor’s legal guardian) at a facility under the jurisdiction of the applicable amateur sports organization without being in an observable and interruptible distance from another adult, except under emergency circumstances;(3)offer and provide consistent training to all adult members who are in regular contact with amateur athletes who are minors, and subject to parental consent, to members who are minors, regarding prevention and reporting of child abuse to allow a complainant to report easily an incident of child abuse to appropriate persons; and(4)prohibit retaliation, by the applicable amateur sports organization, against any individual who makes a report under paragraph (1).(b)Definition of applicable amateur sports organizationIn this section, the term applicable amateur sports organization means an amateur sports organization—(1)that is not otherwise subject to the requirements under subchapter III;(2)that participates in an interstate or international amateur athletic competition; and(3)whose membership includes any adult who is in regular contact with an amateur athlete who is a minor..(b)Technical amendmentThe table of contents of chapter 2205 of title 36, United States Code, is amended by inserting after the item relating to section 220529 the following:220530. Other amateur sports organizations..Speaker of the House of RepresentativesVice President of the United States and President of the Senate